People v Angel Eric P. (2021 NY Slip Op 01949)





People v Angel Eric P.


2021 NY Slip Op 01949


Decided on March 30, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 30, 2021

Before: Gische, J.P., Singh, Scarpulla, Mendez, JJ. 


SCI No. 293/17 Appeal No. 13460 Case No. 2018-2332 

[*1]The People of the State of New York, Respondent,
vAngel Eric P., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Christopher Michael Pederson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Shari Michels, J. at plea; Linda Poust-Lopez, J. at sentencing), rendered April 26, 2017, convicting defendant of attempted burglary in the third degree, adjudicating him a youthful offender, and sentencing him to a conditional discharge and seven days of community service, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the mandatory surcharge and crime victim assistance fee, and otherwise affirmed.
Based on the People's consent, and pursuant to our own interest of justice
powers, we waive the surcharge and fee imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]). We find it unnecessary to reach any other issues. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 30, 2021